DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant arguments/remarks received 09/07/2021.
2.	Claims 1, 10 and 14  have been amended.	
3.	Claims 15 – 17  are newly added claims.
4.	Claim  6 has been cancelled.
5.	Claims 1 – 5 and 7 - 17 are currently pending and have been examined.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 09/07/2021 and 01/25/2022 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.


Continued Examination Under 37 CFR 1.114
1. 	 A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action
has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 – 5 and 7 - 17 have been considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made , see claim rejection below.
Claim Objection
1.	Claims 1, 10 , 14 and 17 are objected to as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. It is noted that the last paragraph of the independent claims which states  “and wherein information regarding a PRS transmission time difference between a plurality of transmission points is received by the UE.”, does not incorporate or refer  to any of the  previous claimed elements. Such missing essential structural cooperative relationships of elements are essential to the invention as described in the specification in the complete interpretation and understanding of the applicant’s claimed invention. As a result the claims are rejected as best understood. [The independent claims fail to interrelate essential elements/steps of the invention as defined by applicant(s) in the specification, See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). But see Ex parte Nolden, 149 USPQ 378, 380 (Bd. Pat. App. & Inter. 1965). MPEP § 2172.01].
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 10 and 13 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanivelu et al. (US 2018/0097596 A1) in view of MediaTek (R1-1611864, “Discussion on NPRS configuration and RSTD measurement Gap”, 18th of November 2016) and Sahai et al. (US 2019/0052996A1).
	Regarding claim 1, Palanivelu discloses: A method performed by a user equipment (UE) in a wireless communication system (Abstract, a method of communicating positioning reference signal, this method is performed by a wireless communication device), the method comprising: 
 	receiving (i) information regarding an identifier (ID) of a positioning reference signal (PRS) resource set comprising a plurality of PRS resources [¶ 0077, ¶ 0082 and ¶ 0085, configuration information is sent to the UE, in this case a bit mask, the bit mask (identifiers of the reference signals) will indicate which subframes (PRS resources) that the PRS is transmitted on, see also ¶ 0087 - ¶ 0088, in other words a particular subframe is consider the resource set that   is identified that contains contiguous PRBs (¶ 0089) that carries the NPRS], (ii) information regarding [¶ 007, ¶ 0082 and ¶ 0085 along with ¶ 0087 - ¶ 0088 and figures 13 – 14, the Bitmask tell the UE which subframes the PRS is on, further the configuration information guides the UE as to which resource element (label 1350 in figure 13) (time frequency resource) the NPRS is on, this is seen in ¶ 0089, that is  in type B configuration contiguous PRBS carries multiple NPRS, the UE is able to use the configuration information to obtain the PRS on the contiguous PRBs ] and (iii) information regarding a repetition [¶0038, 0070, 0077 and ¶ 0069, repetition of the NPRS 1130 as seen in figure 11, the configuration information sent to the UE will tells the UE of the repetitions and where to look for such repetitions]; and
 	 receiving a PRS (¶ 0085 and ¶ 0088, the UE is able the receive the PRS based on the configuration sent ahead by the base station) based on (i) the information regarding the ID of the PRS resource set[¶ 0077, ¶ 0082 and ¶ 0085, configuration information is sent to the UE, in this case a bit mask, the bit mask (identifiers of the reference signals will indicate which subframes (PRS resources) that the PRS is transmitted on, see also ¶ 0087 - ¶ 0088, in other words a particular subframe  is identified that contains resources set contiguous (¶ 089) that carries the NPRS], (ii) the information regarding each ID of the plurality of PRS resources , [¶ 007, ¶ 0082 and ¶ 0085 along with ¶ 0087 - ¶ 0088 and figures 13 – 14, the Bit mask tell the UE which subframes the PRS is on, further the configuration information guides the UE as to which resource element (label 1350 in figure 13) (time frequency resource) the NPRS is on, this is seen in ¶ 0089, that is  in type B configuration contiguous PRBS carries multiple NPRS, the UE is able to use the configuration information to obtain the PRS on the contiguous PRBs ], and (iii) the information regarding the repetition [¶0038, 0070, 0077, and ¶ 0069 repetition of the NPRS 1130 as seen in figure 11, the configuration information sent to the UE will tells the UE of the repetitions (¶ 0136) and where to look for such repetitions. Different number of repetition as seen in ¶ 0071 is configurable and can be also can be indicated to the UE (¶ 0077) in order to determine  the number of repetitions or the NPRS in view of multiple resource blocks disclosed in ¶ 0089];
	[The examiner directs the applicant’s attention to an additional reference that disclose the above limitations: Xiong et al. (US 2020/0196272 A1) see ¶ 0054, ¶ 0067 - ¶ 0070 and figure 4]
 	wherein each of the plurality of PRS resources are repeated for a time duration of the PRS resource set by the same repetition  [¶0038, 0070, 0077, repetition of the NPRS 1130 as seen in figure 11, the configuration information sent to the UE will tells the UE of the repetitions and where to look for such repetitions. The repetition can be modified by the base station and such configuration can be sent to the UE as to where to look for the NPRS. See also ¶ 0136 . Different number of repetition as seen in ¶ 0071 is configurable and can be also can be indicated to the UE (¶ 0077) in order to determine  the number of repetitions or the NPRS in view of multiple resource blocks disclosed in ¶ 0089)];
 	Palanivelu discloses every aspect of the applicant claimed invention except the detail concerning the ID of the PRS resources, information regarding a repetition number of the plurality of PRS resources …and receiving a PRS based …the information regarding the repetition number, …wherein [[each ]]all of the plurality of PRS resources are repeated for a time duration of the one PRS resource set by the same repetition number identified according to the information regarding the repetition number, and wherein information regarding a PRS transmission time difference between a plurality of transmission points is received by the UE. However in the same field of endeavor MediaTek discloses: ID of the PRS resources (see figure 1,  bitmap indicates the position of the PRS resources with regards to the subframe within the PRS occasion. See also additional  reference of Yamada (2020/0154239), ¶ 109, the NPRS information includes the NPRS resource allocation information), information regarding a repetition number of the plurality of PRS resources (proposal 1 on the second page, that is the NPRS occasion are repeated and being represented by a given number)…and receiving a PRS based …the information regarding the repetition number (proposal 1 on the second page, that is the NPRS occasion are repeated and being represented by a given number. The configuration tell the UE how to receive the NPRS one such parameter is the repetition number), …wherein [[each ]]all of the plurality of PRS resources are repeated for a time duration of the one PRS resource set by the same repetition number identified according to the information regarding the repetition number, (proposal 1 on the second page, that is the NPRS occasion are repeated and being represented by a given number. This repetition is done within a NPRS period as seen in figure 1 on the second page.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanivelu’s system in view of MediaTek. The motivation for making the above modification would have been to introduce NPRS configuration and RSTD measurement gap on narrowband OTDOA positioning [see the first page of MediaTek].
	 Palanivelu in view of MediaTek does not disclose: and wherein information regarding a PRS transmission time difference between a plurality of transmission points is received by the UE, Mediatek disclose on page 2, proposal 2, the UE can request a measurement gap when serving cell reference signal time difference measurement needs to be performed. In other words the measurement gap is received by the UE which is considered the information with regards to reference signal that is being used by multiple {see also ¶ 0038 of Pon (US 2017/ 0070873), which states that the OTDOA data with regards to PRS/CRS  can be received from a particular base station by a mobile station, that is reference or neighbor}.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanivelu’s system in view of MediaTek and Sahai. The motivation for making the above modification would have been to facilitate location determination [¶ 0089 of Sahai].
	NOTE: Huawei (R1-1611144) covers the limitations accounted for by MediaTek above: In proposal 2 on the third page discloses the number of repetitioning in one occasion, the periodicity is the resource set that encompasses multiple occasion with a set number of repetition.

Claims 10, 14 and 17 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such elements as a processor, memory and instructions are disclosed by the primary reference see ¶ 0053 - ¶ 0055.

Claim 13, Palanivelu further discloses:  The apparatus of claim 10, wherein the apparatus is configured to communicate with at least one of: a mobile terminal, a network, [¶ 0002 and ¶ 0040].


Claim 15, Palanivelu further discloses: The method of claim 1, wherein the plurality of PRS resources are respectively related to a plurality of transmission beams different from each other.  [¶ 0097, each occasion represents a particular resource occupied by the PRS and the beam are different with regards to different beam occasions].

 	Claim 16, MediaTek further discloses: The method of claim 1, one of the plurality of transmission points is a reference transmission point. (proposal 3, first paragraph, “serving cell” this is interpreted as the reference cell).

2.	Claims 2, 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanivelu et al. (US 2018/0097596 A1) in view of MediaTek (R1-1611864, “Discussion on NPRS configuration and RSTD measurement Gap”, 18th of November 2016), Sahai et al. (US 2019/0052996A1) and Chen et al. (US 2019/0349938 A1).
Regarding claim 2, Palanivelu in view of MediaTek and Sahai discloses: The method of claim 1 (see rejected claim 1).
 	Palanivelu in view of MediaTek and Sahai does not disclose: receiving information related to quasi- colocation (QCL) between at least one of the plurality of PRS resources and a reference signal, wherein the PRS is received further based on the information related to QCL and the reference signal.  
(¶ 0116 -  ¶ 0117, the reference signal in this case is interpreted as another PRS which entails a time frequency resource).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanivelu’s system in view of  MediaTek, Sahai and Chen. The motivation for making the above modification would have been to improve signal measurement accuracy (¶ 0006 of Chen).

	Claim 11 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 2.

 	Claim 4, Chen further discloses: The method of claim 2, further comprising: obtaining information related to an identifier (ID) of a specific cell; and receiving the reference signal based on the ID of the specific cell.  (¶ 0114, the PRS is based on the PCID of the cell). [Additional reference that teaches this limitation are: ¶ 011 of Liu et al. (US 2019/0037525 A1) and ¶ 0079 of Kim et al. (US 2012/0195286 A1).
	For motivation see claim 2.

3.	Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanivelu et al. (US 2018/0097596 A1) in view of MediaTek (R1-1611864, “Discussion on NPRS configuration and RSTD measurement Gap”, 18th of November 2016), Sahai et .
Regarding claim 3, Palanivelu in view of MediaTek, Sahai and Chen discloses: The method of claim 2 (see rejected claim 2).Chen further discloses: wherein the reference signal comprises at least one of another PRS or a synchronization/physical broadcast channel block (SS/PBCH), [¶ 0016 - ¶ 0017, multiple PRs from different transmission points QCL].
 	Palanivelu in view of MediaTek, Sahai and Chen does not disclose: and wherein the QCL is QCL type D.  
	Manolakos in the same field of endeavor discloses: wherein the reference signal comprises at least one of another PRS or a synchronization/physical broadcast channel block (SS/PBCH), and wherein the QCL is QCL type D.   (0089, although Manolakos talks about type E QCL, using a type D QCL would have been obvious to one of ordinary skilled in the art since such variation would have been applying a known technique to a known device see ¶ 0078).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanivelu’s system in view of MediaTek, Sahai, Chen and Manolakos. The motivation for making the above modification would have been to measures an average delay, a delay spread, or both the average delay and the delay spread of the reference RF signal based on the QCL type(s) [Abstract of Manolakos].

 	Claim 12 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.

4.	Claim  5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanivelu et al. (US 2018/0097596 A1) in view of  MediaTek (R1-1611864, “Discussion on NPRS configuration and RSTD measurement Gap”, 18th of November 2016), Sahai et al. (US 2019/0052996A1) and Bitra et al. (US 2018/0139763 A1).
Regarding claim 5, Palanivelu in view of MedikaTek and Sahai  discloses: The method of claim 1 (see rejected claim 1).
 	Palanivelu in view of MedikaTek and Sahai does not disclose: wherein a maximum number of PRS resources configurable for the UE is determined based on a capability of the UE.  
	Bitra in the same field of endeavor discloses: wherein a maximum number of PRS resources configurable for the UE is determined based on a capability of the UE.   (¶ 0054 and table 2, the PRS capability is sent from the UE to server the PRS configuration is then sent to the UE based on the maximum bandwidth, hence the maximum PRS resource configurable is based on the maximum bandwidth capability of the UE see table 2 ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanivelu’s system in view of MediaTek, Sahai and Bitra. The motivation for making the above modification would have been for supporting multiple configurations of RS for OTDOA positioning [Abstract of Bitra].

 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanivelu et al. (US 2018/0097596 A1) in view of MediaTek (R1-1611864, “Discussion on NPRS configuration and RSTD measurement Gap”, 18th of November 2016), Sahai et al. (US 2019/0052996A1) and Edge (US 2019/0037529 A1).
Regarding claim 7, Palanivelu in view of MediaTek and Sahai discloses: The method of claim 1 (see rejected claim 1).
 	Palanivelu in view of MediaTek and Sahai does not disclose: obtaining information related to an angle of a transmission beam for the PRS.  
	Edge in the same field of endevor discloses: obtaining information related to an angle of a transmission beam for the PRS.   (¶ 61 and ¶ 0071, based on the configuration parameter in ¶ 0071 the UE is able to measure the PRS based on a direction this is in view of the beam direction as seen in ¶ 0048 or the PRS).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanivelu’s system in view of MediaTek, Sahai and Edge. The motivation for making the above modification would have been for providing positioning of a mobile device in a wireless network using directional positioning reference signals (PRS) [Abstract of Edge].

7.	Claims 8 - 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Palanivelu et al. (US 2018/0097596 A1) in view of MediaTek (R1-1611864, “Discussion on NPRS configuration and RSTD measurement Gap”, 18th of November 2016), Sahai et al. (US 2019/0052996A1) and Edge (US 2018/0217228 A1).
Regarding claim 8, Palanivelu in view of MediaTek and Sahai discloses: The method of claim 1 (see rejected claim 1).
 	Palanivelu in view of MediaTek and Sahai does not disclose: a resource element (RE) offset per at least one symbol the PRS resource mapped is configured in a frequency domain.  
	Edge in the same field of endeavor discloses: a resource element (RE) offset per at least one symbol the PRS resource mapped is configured in a frequency domain.   (latter part of ¶ 0045 which states: “…resource block may comprise a number of resource elements which may each correspond to one symbol within one subcarrier (e.g. as shown by each of the small squares in FIG. 3A for the subframe 212). A PRS subframe may transmit PRS in only some resource elements within a resource block, as defined by a frequency offset….” ).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Palanivelu’s system in view of MediaTek, Sahai  and Edge. The motivation for making the above modification would have been for aiding a mobile device in the acquisition of PRS transmitted in a cellular network [Abstract or Edge].

 	Claim 9, Palanivelu further discloses: The method of claim 8, further comprising obtaining information related to the at least one symbol. [¶ 0074, The BS configures the symbol in which to transmit the PRS, ¶ 0085 states the UE obtains such configuration information hence knowing where the PRS is transmitted in its symbol allocation in the resource block].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner




/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463